Name: Commission Regulation (EEC) No 238/86 of 3 February 1986 amending Regulation (EEC) No 1800/85 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 2 . 86 Official Journal of the European Communities No L 29/ 17 COMMISSION REGULATION (EEC) No 238/86 of 3 February 1986 amending Regulation (EEC) No 1800/85 fixing countervailing charges on seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1800/85 (3) fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation (EEC) No 1 665/72 (4), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1800/85 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 4 February 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . 0 OJ No L 169 , 29 . 6 . 1985, p. 61 . (4 OJ No L 175, 2 . 8 . 1972, p. 49 . No L 29/ 18 Official Journal of the European Communities 4. 2 . 86 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT heading number , Description Amount of countervailing charge (') Country of origin ex 10.05 Maize : I A. Hybrid for sowing : \ I. Double hybrids and top cross 0,8 Hungary hybrids 4,9 Yugoslavia II 27,1 Romania \ 27,1 Other countries (2) II . Three cross hybrids 11,9 Yugoslavia I 12,9 Hungary II 28,2 Romania \ 28,2 Other countries (3) III . Single hybrids 2,0 Hungary 8,9 Romania 22,4 Spain l 69,5 Yugoslavia 72,5 Canada I 72,5 Other countries (4) (') The countervailing charge may not exceed 4 % of the customs value . (2) With the exception of Spain, USA, Canada and Austria. (3) With the exception of Canada, Spain, USA, Chile , Japan and Austria . (4) With the exception of the USA and Bulgaria .